Order affirmed, with ten dollars costs and disbursements, on the ground that the defendant had no right to set up an affirmative defense to the effect that the deed was procured from Mary McNeil by fraud and undue influence, for ■that was a defense not pleaded in the original 'answer in Justice’s Court. The allegations in the attempted new defense that the deed Avas a forgery were unnecessary because, under the defendant’s denial, he could prove without plea that the deed was forged. All concurred, except Smith, P. J., and Kellogg, J., who dissented upon the ground that no new defense is set up.